Oo oO NN DO UH Bw WH bw

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01262-RSL Document 8 Filed 01/29/20 Page 1 of 2

The Honorable Judge Robert S. Lasnik

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

SETH KORLEY MARTEY, Case No. 2:19cv1262 RSL
Plaintiff, SECOND STIPULATION AND ORDER

FOR EXTENSION OF ANSWER
Vv. DEADLINE

MICHAEL RICHARD POMPEO, et al. +PROPOSEDI-

Defendants. Noted for Consideration:
January 29, 2020

 

 

The Parties, through undersigned counsel, hereby STIPULATE and AGREE that
Defendants’ Answer may be extended from February 4, 2020 to April 3, 2020. Good cause exists
for the requested extension as the extension will allow Plaintiff additional needed time to comply
with the consular officer’s request for more information. The additional time will also allow the
parties to continue discussing the possible resolution of this matter.

/f
//
i

SECOND STIPULATION AND ORDER FOR EXTENSION OF UNITED STATES ATTORNEY

DEADLINES [2:19cv1262 RSL] PAGE- 1 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
o Oo J AN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Case 2:19-cv-01262-RSL Document 8 Filed 01/29/20 Page 2 of 2

Dated: January 29, 2020.

 

 

Respectfully submitted,

BRIAN T. MORAN

United States Attorney
s/ Bart Klein /s/ Priscilla T. Chan
BART KLEIN WSBA #10909 PRISCILLA T. CHAN, WSBA #28533
Law Offices of Bart Klein Assistant United States Attorney
605 First Avenue South, Suite 500 United States
Seattle, WA 98104 700 Stewart Street, Suite 5220
Tel.: (206) 624-3787 Seattle, WA 98101-1271
Fax: (206) 624-6371 Tel.: (206) 553-7970
bart.klein@bartklein.com Fax: (206) 553-4073

Email: priscilla.chan@usdoj.gov
Attorney for Plaintiff Attorney for Defendants
ORDER

The parties having so stipulated, the above is SO ORDERED. Defendants’ Answer is due
on April 3, 2020. The Clerk is directed to send copies of the Order to all counsel of record.

 

54 2020.
DATED this 2! day of DOMWErY , 2019.

fo ity 5 Cahewk?

sone S. LASNIK
United States District Judge

 

SECOND STIPULATION AND ORDER FOR EXTENSION OF UNITED STATES ATTORNEY

DEADLINES [2:19cv1262 RSL] PAGE- 2 700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
